 Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 1 of 7 PageID #: 1379




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SIPCO, LLC,                                  )
                                             )
                       Plaintiff.            )
                                             )
       v.                                    )   C.A. No. 20-cv-537-MN
                                             )
ARUBA NETWORKS, LLC and                      )
HEWLETT PACKARD ENTERPRISE                   )
COMPANY,                                     )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION


George Pazuniak, Sean T. O’Kelly, O’KELLY & ERNST, LLC, Wilmington, DE – Attorneys for
Plaintiff.

Amy Michele Dudash, MORGAN, LEWIS & BOCKIUS LLP, Wilmington, DE; Eric Namrow,
MORGAN, LEWIS & BOCKIUS LLP, Washington, DC; Hersh Mehta, MORGAN, LEWIS & BOCKIUS
LLP, Chicago, IL – Attorneys for Defendants.




June 9, 2021
Wilmington, Delaware
 Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 2 of 7 PageID #: 1380




NOREIKA, U.S. DISTRICT JUDGE:

       Plaintiff SIPCO, LLC (“SIPCO”) has sued Defendants Aruba Networks, LLC (“Aruba”)

and Hewlett Packard Enterprise Company (“HPE”) (collectively, “Defendants”) alleging four

counts of patent infringement. (D.I. 1). Pending before the Court is Defendants’ Motion for

Judgment on the Pleadings on Counts III and IV of Plaintiff’s Complaint (D.I. 24) pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure. The motion is fully briefed. (D.I. 25; D.I. 27;

D.I. 31). For the reasons below, the motion is DENIED.

I.     BACKGROUND

       SIPCO is a research, development, and technology company founded by T. David Petite.

(D.I. 1 ¶ 8). Petite patented various inventions related to moving data over wired and wireless

networks. (Id. ¶ 9). Petite assigned rights in his patents to SIPCO. (Id. ¶ 12).

       Aruba is a subsidiary of HPE. (Id. ¶¶ 2–4). On February 13, 2020, SIPCO advised Aruba

in writing that, through the sale of certain products, Aruba infringed SIPCO patents, specifically

U.S. Patent Nos. 6,891,838 (“the ’838 patent”); 7,103,511 (“the ’511 patent”); 7,263,073; and

8,924,587 (“the ’587 patent”). (Id. ¶ 14). After receiving no response from Aruba, SIPCO filed

its Complaint on April 22, 2020. (Id. ¶ 16). SIPCO asserted that Aruba infringed the ’838 patent

(Count I), the ’511 patent (Count II), U.S. Patent No. 8,335,304 (“the ’304 patent”) (Count III),

and the ’587 patent (Count IV).

       Defendants answered SIPCO’s Complaint. (D.I. 8). Thereafter, Defendants filed the

pending partial motion for judgment on the pleadings, asking the Court to dismiss Counts III and

IV with prejudice. (D.I. 24).

II.    LEGAL STANDARDS

       Rule 12(c) of the Federal Rules of Civil Procedure allows a party, after pleadings are closed

but early enough not to delay trial, to move for judgment on the pleadings. FED. R. CIV. P. 12(c).
 Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 3 of 7 PageID #: 1381




“A motion for judgment on the pleadings based on the defense that the plaintiff has failed to state

a claim is analyzed under the same standards that apply to a Rule 12(b)(6) motion.” Revell v. Port

Auth. of N.Y., 598 F.3d 128, 134 (3d Cir. 2010). The court must accept the allegations in the

complaint as true and draw all reasonable inferences in favor of the plaintiff. Turbe v. Gov’t of

V.I., 938 F.2d 427, 428 (3d Cir. 1991). Judgment on the pleadings “will not be granted unless the

movant clearly establishes that no material issue of fact remains to be resolved and that he is

entitled to judgment as a matter of law.” Mid-Am. Salt, LLC v. Morris Cty. Coop. Pricing Council,

964 F.3d 218, 226 (3d Cir. 2020).

III.   DISCUSSION

       Defendants argue that the court should grant judgment on the pleadings as to Counts III

and IV on two bases. First, Defendants assert that SIPCO lacks standing to assert both the ’304

patent and the ’587 patent. Second, Defendants argue that SIPCO failed to plead that it or any of

its licensees complied with the notice requirement of 35 U.S.C. § 287(a) as to the ’304 patent, and

thus SIPCO cannot recover damages for the alleged infringement of the ’304 patent. The Court

addresses each argument in turn.

       A.      Standing

       Standing is a threshold jurisdictional requirement pursuant to Article III of the Constitution.

Abraxis Bioscience, Inc. v. Navinta LLC, 625 F.3d 1359, 1363 (Fed. Cir. 2010). To have standing

to assert patent infringement, a “plaintiff must demonstrate that it held enforceable title to the

patent at the inception of the lawsuit.” Id. (citation omitted); 35 U.S.C. § 281. “[A]n assignee

holds title to a patent and may sue for infringement without further permission or clearance.”

Minco, Inc. v. Combustion Eng’g, Inc., 95 F.3d 1109, 1117 (Fed. Cir. 1996).

       SIPCO alleges that it is the owner by assignment of the ’304 and ’587 patents. (D.I. 1

¶¶ 39, 47). Documents recorded by the U.S. Patent and Trademark Office (“PTO”) also reflect

                                                 2
    Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 4 of 7 PageID #: 1382




assignment of the ’304 patent from Petite to SIPCO. 1 (D.I. 27 at 2). On July 9, 2001, Petite

assigned U.S. Patent Application No. 09/756,386 to StatSignal Systems, Inc. (D.I. 28 at 35). In

the agreement, Petite “sold, assigned and transferred . . . the entire right, title and interest” in the

invention of the patent application “including all corresponding provisional, continuation,

continuation in part, divisional, reissue, and reexamination applications” in the United States. (Id.

at 36–37). On April 19, 2004, StatSignal Systems, Inc. assigned its rights, title, and interest in the

patent application to StatSignal IPC LLC. (Id. at 42). In 2005 the name of StatSignal IPC, LLC

was changed to SIPCO, LLC. (Id. at 44). On December 12, 2012, the ’304 patent issued from

U.S. Patent Application No. 12/169,536, which is a continuation of the assigned patent application.

(D.I. 1 ¶ 38). The face of the patent designates SIPCO, LLC as assignee. The Federal Circuit has

held that agreements to automatically assign future patents, without further action by the assignee,

are effective assignments upon issuance and not mere promises to assign future patents. See DBB

Techs., L.L.C. v. MLB Advanced Media, L.P., 517 F.3d 1284, 1290 (Fed. Cir. 2008) (“If the

contract expressly grants rights in future inventions, no further act is required once an invention

comes into being, and the transfer of title occurs by operation of law.” (internal quotation marks

omitted)). 2 In light of SIPCO’s factual allegations and the public filings, the Court reasonably

infers that the ’304 patent was assigned to SIPCO at issuance. Defendants, therefore, fail to show

as a matter of law that SIPCO lacked standing to assert the ’304 patent.




1
        To decide a motion for judgment on the pleadings, “[t]he Court may consider matters of
        public record as well as authentic documents upon which the complaint is based if attached
        to the complaint or as an exhibit to the motion.” Lundbeck v. Apotex Inc., C.A. No. 18-88-
        LPS, 2020 WL 3507795, at *3 (D. Del. June 26, 2020).
2
        Federal Circuit law applies to questions of contract interpretation that are “intimately
        bound up with the question of standing in patent cases.” DBB Techs., 517 F.3d at 1290.


                                                   3
    Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 5 of 7 PageID #: 1383




        U.S. PTO records also show that the ’587 patent was assigned to SIPCO. Petite executed

an agreement on May 1, 2013 to assign U.S. Patent Application No. 12/689,220 to SIPCO.

(D.I. 25-1 at 3). The agreement also assigned to SIPCO “all of Assignor’s rights, title, and interest

in and to” the patent application, including “in and to any conventional, divisional, continuation,

continuation-in-part, substitution, reissue, renewal, reexam, continued prosecution application

(‘CPA’), or request for continued reexamination (‘RCE’) thereof, and in and to all inventions and

improvements thereon.” (Id.). The ’587 patent issued on December 30, 2014 from U.S. Patent

Application No. 13/485,977, which is a continuation of the assigned patent application. (D.I. 1

¶ 46). The patent, on its face, designates Sipco, LLC as assignee. Thus, the Court reasonably

infers that SIPCO was assignee of the ’587 patent as of issuance and has standing to sue for

infringement. See DBB Techs., 517 F.3d at 1290.

        Defendants appear not to dispute that these assignments are effective. Instead, Defendants

argue that SIPCO lacks standing because the assignments did not transfer the right to sue for “past

infringement.” Defendants assert: “The ’304 and ’587 patents expired before SIPCO filed its

Complaint, so SIPCO can at most seek relief for past infringement. But SIPCO lacks standing to

sue for past infringement of these patents because SIPCO did not acquire the right to sue for past

infringement.” 3 (D.I. 25 at 7). Defendants’ argument, however, conflates two different meanings

of past infringement. An assignee must have express permission to sue for infringement that


3
        As to the ’587 patent, Defendants’ argument is not clear. The agreement that ultimately
        assigned the ’587 patent to SIPCO states: “Assignor also hereby sells, assigns and transfers
        unto Assignee all of Assignor’s rights and claims to sue for damages and other remedies
        with respect to any and all past infringement of all said Application, Related US
        Applications, and Related Foreign Applications, including said inventions and
        improvements which may have occurred before the date of this Assignment.” (D.I. 25-1
        at 4 (emphasis added)). See Minco, 95 F.3d at 1117 (“The express reference to past
        infringement in the [assignment] agreement expanded the scope of the term ‘right, title,
        and interest’ to encompass the right to sue for prior infringement.”).


                                                 4
 Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 6 of 7 PageID #: 1384




occurred prior to assignment. See Minco, 95 F.3d at 1117 (“[T]he conveyance of the patent does

not normally include the right to recovery for injury occurring to the prior owner.”). But an

assignee does not need express permission to sue for infringement that occurred after assignment

and prior to expiration. Id. (“[A]n assignee holds title to a patent and may sue for infringement

without further permission or clearance.”). Here, SIPCO was assignee throughout the lifetime of

the asserted patents and therefore has standing to sue for any infringement; the absence of an

express right to sue for infringement prior to assignment does not impair SIPCO’s standing. Thus,

Defendants’ argument that SIPCO lacks standing fails.

       B.      Marking Requirement

       If patentees or persons making or selling a patented product fail to mark the article as

patented, the patentee may recover damages only for infringement committed after the infringer

was notified of the infringement. 35 U.S.C. § 287(a). The marking requirement does not apply

when only method claims are asserted because for a claimed method or process “there is nothing

to mark” to provide notice of infringement. Am. Med. Sys., Inc. v. Med. Eng’g Corp., 6 F.3d 1523,

1538 (Fed. Cir. 1993). Here, SIPCO asserts that Defendants infringe at least claim 7 of the ’304

patent. Claim 7 is a method claim, and therefore the marking requirement does not apply to this

infringement claim.

       Defendants argue that Count III should be dismissed because SIPCO failed to plead

compliance with the marking requirement of § 287(a). Defendants assert that this court granted a

motion to dismiss a claim for pre-suit damages where the patentee failed to allege compliance with

§ 287(a), even when marking was not required. See Express Mobile, Inc. v. Liquid Web, LLC,

Civil Action No. 1:18-cv-01177-RGA, Civil Action No. 1:18-cv-01181-RGA, 2019 WL 1596999,

at *2 (D. Del. Apr. 15, 2019) (“A claim for past damages requires pleading compliance with the

marking statute – even when compliance is achieved, factually, by doing nothing at all.”). For

                                                5
 Case 1:20-cv-00537-MN Document 44 Filed 06/09/21 Page 7 of 7 PageID #: 1385




Defendants’ motion for judgment on the pleadings, however, the relevant inquiry is not sufficiency

of pleading, see id., but whether Defendants have clearly established as a matter of law that SIPCO

cannot recover for alleged infringement of the ’304 patent, see Mid-Am. Salt, 964 F.3d at 226.

Defendants have not met this standard because they have not established that SIPCO was required

to mark and failed to do so.

       In their reply, Defendants argue that the marking requirement should apply because SIPCO

asserted an apparatus claim of the ’304 patent in another case. See SIPCO, LLC v. eZLO

Innovation, LLC, Case No. 1:19-cv-01904 (filed D. Del. Oct. 8, 2019). Furthermore, Defendants

contend that, by asserting “at least claim 7 of the ’304 Patent,” SIPCO leaves open the possibility

that it will assert non-method claims in this case. (D.I. 31 at 2 (emphasis in original)). Defendants

provide no authority stating that the marking requirement applies when there is merely a possibility

that a patentee will assert a non-method claim. Indeed, the Federal Circuit has “held that 35 U.S.C.

§ 287(a) did not apply where the patentee only asserted the method claims of a patent which

included both method and apparatus claims.” Crown Packaging Tech., Inc. v. Rexam Beverage

Can Co., 559 F.3d 1308, 1316–17 (Fed. Cir. 2009) (reversing dismissal of infringement claim for

patentee’s failure to mark, when only method claims were asserted); Hanson v. Alpine Valley Ski

Area, Inc., 718 F.2d 1075, 1082–83 (Fed. Cir. 1983) (affirming damages judgment where patentee

failed to mark, but defendant was only found to infringe method claims). If SIPCO ultimately

asserts device claims of the ’304 patent, its compliance with the marking requirement can be

assessed at that time. Otherwise, the mere possibility that SIPCO will assert a non-method claim,

despite SIPCO’s failure to mark, is not fatal to Count III.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ partial motion for judgment on the pleadings as to

Counts III and IV of SIPCO’s Complaint is denied. An appropriate order follows.

                                                 6
